Citation Nr: 1418364	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1977.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. Jurisdiction of the Veteran's case is currently with the VA RO in St. Petersburg, Florida.

In February 2012, the Veteran was scheduled for a hearing at the RO before a Veterans Law Judge, but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

This matter was previously remanded by the Board in May 2012.  

As explained in the May 2012 remand, the scope of the instant appeal is broad, to encompass any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

When this case was previously before the Board in May 2012, it was determined that a VA examination was needed to address whether any psychiatric disorder with which the Veteran has been diagnosed is related to his service.  

He underwent a VA examination upon remand in December 2012.  Based on the examination results, the VA examiner diagnosed the Veteran with cognitive disorder, NOS; alcohol abuse; and nicotine dependence.  In support of these diagnoses, the VA examiner explained that results of a St. Louis University Mental Status examination fell within the range of dementia.  However, the VA examiner wrote that "a formal diagnosis of dementia is beyond the scope of this examination."  The examiner did not explain why it was beyond the scope of the examination.  

It must be clear from an examiner's statements that the examiner has indeed considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also Wise v. Shinseki, No. 12-2764, 
___Vet. App.___, 2014 WL 1465551, (April 16, 2014).

Here, it is not clear from the VA examination report why the evaluation of dementia was beyond the scope of the examination.  Accordingly, a new VA examination will be necessary to ensure that all evaluations and testing needed to assess dementia are obtained, unless the examiner explains why such testing is not medically necessary.  

Furthermore, the VA examiner will be asked to address whether any psychiatric condition other than PTSD is related to service, which was not fully answered by the December 2012 VA examiner.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any outstanding VA and non-VA records pertaining to his claimed psychiatric disorders that are not already of record.  Then, after obtaining any necessary authorization, undertake appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.

If any of the above records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any pertinent medical records, or other documentation, in his own possession.

2.  After completing the development requested in item 1, arrange for the Veteran to undergo one or more appropriate VA examination(s) to assess the nature and etiology of any psychiatric disorder currently present.

The examiner who conducts the requested VA examination(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  If it is determined that any particular testing/studies are indicated, such as testing for dementia, but not medically necessary to fully resolve the questions presented, please explain why.  

Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a)  Provide a current diagnosis for any psychiatric disorder(s) found extant.  If the Veteran does not now have, but previously had, any psychiatric condition, such as PTSD, when did that condition resolve?

(b)  If a diagnosis of PTSD is made, provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that PTSD is due to an in-service stressor.  The examiner should identify the specific in-service stressor(s) supporting the PTSD diagnosis.  

(c)  If a diagnosis of PTSD is not made, is there any medical reason making it more likely (or less likely) that the prior diagnoses of PTSD in the Veteran's VA treatment records are consistent with the December 2012 VA examiner's assessment that "for clinical purposes, i.e., for the purpose of treatment, clinicians often accept the patient's word and employ significantly lower standards with respect to meeting the requirements for a particular diagnosis."  If so, what are those medical reasons?  

(d)  If a diagnosis other than PTSD is made, provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that the disorder(s) had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

(e)  If a diagnosis of dementia is made, was the disorder established as chronic during the Veteran's active duty service?  In other words, is there a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at any point in time during service?

In answering all questions (a) to (e), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the requested actions, and any follow-up notification and/or development arising from the action taken above in items 1 and 2, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



